         Case 1:19-cv-01443-MC          Document 70      Filed 03/23/21     Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION


PAMELA GALE SHELDON,
Individually and as Personal
Representative of the Estate of
Bill Jack Sheldon,

                 Plaintiffs,                                          No. 1:19-cv-01443-MC

        v.                                                            ORDER

CLEAVER-BROOKS, INC., USNR, LLC,
CH MURPHY/CLARK-ULLMAN, INC.,

            Defendants.
_______________________________________
McSHANE, District Judge.

        This matter comes before the Court on a Motion to Remand to State Court filed by Plaintiff

Pamela Gale Sheldon. ECF No. 59. Defendant Cleaver-Brooks, Inc. has filed a Motion for Leave

to File a Sur-Reply to Plaintiff’s Motion. ECF No. 69. The Motion for Leave to File Sur-Reply

is GRANTED and the Court will consider the attached sur-reply brief. Because complete diversity

exists in this case, the Motion to Remand is DENIED.

                                     LEGAL STANDARD

        A defendant who is not a resident of the forum state may remove from state court to federal

court any civil action that could have been originally filed in federal court. 28 U.S.C. § 1441(a);

Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89-90 (2005); Dennis v. Hart, 724 F.3d 1249, 1252 (9th

Cir. 2013). Original jurisdiction exists when either complete diversity exists, or when plaintiff’s

cause of action arises out of federal law or otherwise permitted by federal law. 28 U.S.C. §§ 1331,

1332.



Page 1 – ORDER
         Case 1:19-cv-01443-MC         Document 70        Filed 03/23/21     Page 2 of 4




       Complete diversity means each plaintiff is a citizen of a state different from each defendant

and the amount in controversy exceeds the statutory minimum, currently $75,000. 28 U.S.C. §

1332. The removal statute is strictly construed against removal jurisdiction, and the defendant

bears the burden of establishing that removal is proper. Provincial Gov’t of Marinduque v. Placer

Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009).

                                        BACKGROUND

       The Third Amended Complaint (“TAC”) alleges that Bill Jack Sheldon was exposed to

airborne asbestos fibers, both by directly working with asbestos and asbestos-containing materials

and by working in the vicinity of other workers handling asbestos products between 1972 and 1994

when he worked in a plywood/veneer mill in Medford, Oregon. TAC ¶ 6. ECF No. 55. Mr.

Sheldon died from mesothelioma on July 24, 2018. Id. at ¶ 5. Mesothelioma is a cancer of the

lungs caused by exposure to asbestos. Id. at ¶ 2.

       The record indicates that, at the time of his death, Mr. Sheldon was a resident of the U.S.

Virgin Islands. Eraut Decl. Exs. 1, 2, 4, 5, 8. ECF No. 64. Mr. Sheldon is survived by his wife,

Plaintiff Pamela Gale Sheldon, who is the personal representative of Mr. Sheldon’s Estate. TAC

¶ 2. Mrs. Sheldon is a resident of the U.S. Virgin Islands. Id. Mr. Sheldon is also survived by his

son, Ryan Sheldon, who is a resident of Oregon. Adams Decl. ¶ 2. ECF No. 66-1.

       This case was originally filed on July 30, 2019 in Multnomah County Circuit Court, Case

No. 19CV33669. ECF No. 1. On August 27, 2019, Plaintiff filed her First Amended Complaint,

also in Multnomah County Circuit Court. At the time, the only Defendants were Cleaver-Brooks,

Inc. (“Cleaver-Brooks”) and KOGAP Enterprises, Inc. (“KOGAP”). ECF No. 1-1.

       On September 9, 2019, the case was removed to federal court by Cleaver-Brooks. ECF

No. 1. On October 4, 2019, the parties stipulated to dismiss KOGAP without prejudice. ECF No.




Page 2 – ORDER
          Case 1:19-cv-01443-MC               Document 70          Filed 03/23/21        Page 3 of 4




9. On March 5, 2020, Plaintiff filed her Second Amended Complaint, naming Cleaver-Brooks,

USNR, LLC (“USNR”), and Wellons, Inc. (“Wellons”) as Defendants. ECF No. 24. On August

12, 2020, the claims against Wellons were dismissed without prejudice. ECF No. 48.

        On October 29, 2020, Plaintiff filed the operative Third Amended Complaint, which names

Cleaver-Brooks, USNR, Wellons, and CH Murphy/Clark-Ullman, Inc. (“Murphy”) as Defendants.

Murphy is an Oregon corporation with its principal place of business in Oregon. TAC ¶ 1(a).

Cleaver-Brooks is a Delaware corporation with its principal place of business in Georgia. Id. at ¶

1(b). USNR is a Delaware limited liability company with its principal place of business in

Washington. Id. at ¶ 1(c). Wellons is an Oregon corporation with its principal place of business

in Washington. Id. at 1(d).

                                                DISCUSSION

        Plaintiff assets that the addition of Murphy, an Oregon corporation, defeats complete

diversity and requires remand of this case to Multnomah County Circuit Court.

        For purposes of diversity jurisdiction under 28 U.S.C. § 1332 and removal under 28 U.S.C.

§ 1441, “the legal representative of the estate of a decedent shall be deemed to be a citizen only of

the same State as the decedent.” 28 U.S.C. § 1332(c)(2). In this case, the record indicates that

Mr. Sheldon was a resident of the U.S. Virgin Islands at time of his passing, rather than Oregon.

Eraut Decl. Exs. 1, 2, 4, 5, 8. Plaintiff does not appear to dispute Mr. Sheldon’s residency at the

time of his death.1 Plaintiff, who is the personal representative of Mr. Sheldon’s Estate, alleges

that she is also a resident of the U.S. Virgin Islands. TAC ¶ 2.

        Plaintiff contends that because Mr. Sheldon’s son Ryan Sheldon is a potential beneficiary

of Mr. Sheldon’s estate and a resident of Oregon, Plaintiff should also be understood to be a


1
 In her Motion to Remand, ECF No. 59, Plaintiff asserted that Mr. Sheldon was a citizen of Oregon, but appears to
abandon this claim in her Reply, ECF No. 67, asserting instead that Mr. Sheldon’s son is a citizen of Oregon.


Page 3 – ORDER
            Case 1:19-cv-01443-MC         Document 70      Filed 03/23/21     Page 4 of 4




resident of Oregon with respect to Plaintiff’s claim for wrongful death under ORS 30.020. Ryan

Sheldon is not, however, a party to this case, nor is a motion to amend properly before the Court.

The only Plaintiff is Mrs. Sheldon, who is a resident of the U.S. Virgin Islands, individually and

in her capacity as the personal representative of the Estate of Mr. Sheldon, who was a resident of

the U.S. Virgin Islands at the time of his death.

           Nor is it clear that Ryan Sheldon could even maintain a wrongful death action in his own

right. See e.g., Graves v. Tulleners, 205 Or. App. 267, 280 (2006) (“[W]rongful death actions may

only be brought by the decedent’s personal representative for the benefit of designated

beneficiaries[.].” (quoting Horwell by Penater v. Oregon Episcopal Sch., 100 Or. App. 571, 574

(1990)); Kaady v. City of Sandy, No. CV 06-1269-PK, 2008 WL 5111101, at *10 (D. Or. Nov. 26,

2008) (“Under Oregon’s wrongful death statute [ORS 30.020], when an unlawful act leads to the

death of a person, only the personal representative of the estate can bring an action for wrongful

death.”). The addition of Murphy does, therefore, not destroy complete diversity among the

parties.

                                           CONCLUSION

           Defendant Cleaver-Brooks, Inc.’s Motion for Leave to File Sur-Reply, ECF No. 69, is

GRANTED. Plaintiff’s Motion to Remand, ECF No. 59, is DENIED.

            It is so ORDERED and DATED this 23rd day of March 2021.



                                                       s/Michael J. McShane
                                               MICHAEL McSHANE
                                               United States District Judge




Page 4 – ORDER
